DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

             Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive. 
           Applicants have added structure to independent claim 1, which is not disclosed in Deng, Mahoney, Osman, Eliezer, Malmqvist, and Staszewski either individually or in combination. In a particular example and consistent with the amendments to claim 1, the I modulator is coupled between an output of the I converter and an input of the digital logic component, and the Q modulator is coupled between an output of the Q converter and an input of the digital logic component, which is not disclosed in Deng, Mahoney, Osman, Eliezer, Malmqvist, and Staszewski either individually or in combination. Independent claim 11 is similarly amended.
          As discussed below, Examiner submits that Mahoney teaches of the I modulator being coupled between an output of the I converter and an input of the digital logic component, and the Q modulator is coupled between an output of the Q converter and an input of the digital logic component. Therefore, the combination of Deng, Mahoney, Osman, Eliezer, Malmqvist, and Staszewski teach all the limitations of claims 1 and 11.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claims 1 – 2, 5 – 6, 11 – 12, 15 – 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (US 2014/0254720) in view of Mahoney et al (US 2014/0126669) in view of Osman et al (US 2012/0288018) and further in view of Eliezer et al (US 2006/0291589).

           Re claims 1 and 11, Deng teaches of a circuit comprising: an I converter having first and second outputs (magnitude and sign for the I signal, #560, Fig.5), the / converter arranged to receive I data for a signal that includes a plurality of bits (a signal is defined of comprising of a plurality of bits), to provide on the first output I sign data for the signal based on the received I data (sgn(I), Fig.5) and to provide on the second output I magnitude data for the signal based on the received I data (magnitude for the I signal, Fig.5); a Q converter having first and second outputs (magnitude and sign for the Q signal, #560, Fig.5), the Q converter arranged to receive Q data for the signal, to provide on the first output Q sign data for the signal based on the received Q data and (sgn(Q), Fig.5) and to provide on the second output Q magnitude data for the signal based on the received Q data (magnitude for the Q signal, Fig.5); an I clock having an input coupled to the first output of the I converter (#550, as shown in Fig.5), the I clock operable to generate an I phase in a period associated with the signal based on the I sign data for the signal (#550, Fig.5), the I phase having an I duty cycle (it is inherent that I phase has a duty cycle), wherein the I clock includes a first phase selector having an output (#550, as shown in Fig.5), the first phase selector configured to output a I sign data phase (phase selector, #550, Fig.5 and Paragraph 0087); a Q clock having an input coupled to the first output of the Q converter (#550, as shown in Fig.5), the Q clock operable to generate a Q phase in the period based on the Q sign data for the signal (#555, Fig.5), the Q phase having a Q duty cycle (it is inherent that Q phase has a duty cycle), wherein the Q clock includes a second phase selector having an output (#550, as shown in Fig.5), the second phase selector configured to output a Q sign data phase (phase selector, #555, Fig.5 and Paragraph 0087); a digital logic component having respective inputs coupled to the outputs of the first and second phase selectors and coupled to the outputs of the / converter and the Q converter, and having an output, the digital logic component (#510, #520, as shown in Fig.5 and Fig.10) operable to, in response to obtaining a I sign data phase, a Q sign data phase (output from phase selectors, #550, #555, Fig.5 and Paragraph 0087), the I magnitude, and the Q magnitude (#512, #514, Fig.5), provide a data stream of the plurality of bits of the signal on the output of the digital logic component, (output signal from 1052, #1054, Fig.10 and Paragraphs 0102 – 0103); and a power amplifier (#1030, #1020, Fig.10 and Paragraph 0103) having an input coupled to the output of the digital logic component (as shown in Fig.10), the single level power amplifier configured to receive and amplify the data stream to generate an amplified signal (#1016, Fig.10). 
            Deng teaches of a differential power amplifier cell (#720, #710, Fig.7 and #1030, #1020, Fig.10 and Paragraph 0103) operable to generate an amplified signal (#1016, Fig.10) based on a differential data signal (Figures 7 and 10). In a different embodiment, Deng teaches of the differential power amplifier cell (Figures 7 and 10), may be equally implemented by the use of a singular (i.e. non-differential) signal power amplifier cell (Paragraph 0104), where a single level power amplifier or a non-differential power amplifier would receive a single level (non-differential level) data signal. 
            Deng shows of an IQ converter (#560, Fig.5) that comprises of an I converter and Q converter as discussed above (the "I converter" and "Q converter" are not claimed as two distinct and separate components). Assuming Arguendo that IQ converter of Deng is a single element that performs IQ conversion. Deng further discloses that “Those skilled in the art will recognize that the boundaries between logic blocks are merely illustrative and that alternative embodiments may merge logic blocks or circuit elements or impose an alternate decomposition of functionality upon various logic blocks or circuit elements.” (Paragraph 0124).
            Deng further teaches of delta-sigma modulation before the IQ conversion (Paragraph 0080). However, Deng does not specifically teach of an I modulator having an input coupled to the second output of the  I converter and having an output, the I modulator operable to generate an I magnitude pulse stream based on the I magnitude data for the signal; a Q modulator having an input coupled to the second output of the Q converter and having an output, the Q modulator operable to generate a Q magnitude pulse stream based on the Q magnitude data for the signal. Deng does not specifically teach of the digital logic component operable to generate a data stream having a period associated with the signal by: responsive to the I sign data for the signal being positive, encoding the I magnitude pulse stream into a first portion of the period of the data stream associated with the signal; responsive to the Q sign data for the signal being positive, encoding the Q magnitude pulse stream into a second portion of the period of the data stream associated with the signal; 2 responsive to the I sign data for the signal being negative, encoding the I magnitude pulse stream into the third portion of the period of the data stream associated with the signal; and responsive to the Q sign data for the signal being negative, encoding the Q magnitude pulse stream into the fourth portion of the period of the data stream associated with the signal. Deng does not specifically recite of the phase selector being a multiplexer. Deng does not specifically teach of generating a single bit data stream of the plurality of bits of the signal.
            Mahoney teaches of an I modulator (delta sigma modulator, #425, Fig.4) having an input coupled to the second output of the I converter and having an output (#480, #415, Fig.4), the I modulator operable to generate an I magnitude pulse stream based on the I magnitude data for the signal (output of #425, Fig.4); a Q modulator (delta sigma modulator, #425, Fig.4) having an input coupled to the second output of the Q converter and having an output (#480, #415, Fig.4), the Q modulator operable to generate a Q magnitude pulse stream based on the Q magnitude data for the signal (output of #425, Fig.4); a digital logic component (Fig.3) having respective inputs coupled to the outputs of the first and second phase selectors (#475, Fig.4) and coupled to the outputs of the I modulator and the Q modulator (#425, Fig.4), and having an output, the digital logic component operable to, in response to obtaining the I sign data, the Q sign data, the I magnitude pulse stream, and the Q magnitude pulse stream (absolute values and algebraic signs of the IQ, Paragraph 0037), generate a data stream having a period (period as shown in #503, Fig.5) by: responsive to the I sign data for the signal being positive (#473a, Fig.5), encoding the I magnitude pulse stream into a first portion of the period of the data stream associated with signal (first period as shown in #473a, Fig.5); responsive to the Q sign data for the signal being positive (#473b, Fig.5), encoding the Q magnitude pulse stream into a second portion of the period of the data stream associated with signal (second period as shown in #473b, Fig.5),  Response to non-final Office Action dated April 1, 2020 responsive to the I sign data for the signal being negative (#473c, Fig.5), encoding the I magnitude pulse stream into a third portion of the period of the data stream associated with signal (third period as shown in #473c, Fig.5); and responsive to the Q sign data for the signal being negative (#473d, Fig.5), encoding the Q magnitude pulse stream into a fourth portion of the period of the data stream associated with signal (fourth period as shown in #473c, Fig.5) (sequence I, Q, -I, -Q, four portions of the period as shown in Figure 5 according to I and Q sign data and Table 1, Paragraph 0037).
            Osman teaches of an I clock that includes a first multiplexer configured to output a I sign data phase and a Q clock includes a second multiplexer configured to output a Q sign data phase (MUX, #536, Fig.6 and Paragraph 0061).
           Eliezer teaches of a digital logic component operable to generate an output signal that is a single data stream (l+jQ, Fig.8) based on the I phase, the I magnitude, the Q phase and the Q magnitude (Fig.14); and a single level power amplifier configured to receive and amplify the single bit data stream to generate an amplified signal (RF_Out, Figures 8 and 14 and Paragraphs 0073 and 0079).
            It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an I converter and Q converter, since it has been held that constructing a formerly integral structure in various elements involves routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 1. It would have been obvious to one having ordinary skill in the art the invention was made to have performed sigma-delta modulation after the IQ conversion to generate IQ magnitude pulse streams so as to perform noise shaping on the IQ magnitude data. It would have been obvious to one having ordinary skill in the art the invention was made to have used the I and Q sign data to perform accurate encoding of the corresponding IQ data on the corresponding quadrant. It would have been obvious to one having ordinary skill in the art the invention was made to have implemented the power amplifier module using a single level power amplifier having single power amplifier cells for a reduction in the silicon area. It would have been obvious to one having ordinary skill in the art the invention was made to have the phase selectors be multiplexers for performing the phase selections and provide the I and Q sign data phases. It would have been obvious to one having ordinary skill in the art the invention was made to have used a single-ended data communication system (as also suggested by Deng, Paragraph 0104) to generate a single bit data stream as taught by Eliezer instead of a differential data communication system for reduced cost and space.

           Re claims 2 and 12, Deng teaches of wherein said digital logic component comprises an I AND gate (#1034, Fig.10), a Q AND gate (#1044, Fig.10), and an OR gate (#1052, #1054, Fig.10), wherein said l AND gate is operable to generate an I output based on a Boolean AND of the / sign data and the / magnitude pulse stream (Fig.10), wherein said Q AND gate is operable to generate a Q output based on a Boolean AND of the Q sign data and the Q magnitude pulse stream (Paragraph 0102, Fig.10), and wherein said OR gate is operable to generate the data stream based on a Boolean OR of the / output and the Q output (Paragraph 0103, Fig.10).

           Re claims 5 – 6 and 15 – 16, Deng, Mahoney, Osman and Eliezer teach all the limitations of claims 1 and 2 as well as Mahoney teaches of wherein said I modulator comprises a delta-sigma modulator (#425, Fig.4).
            It would have been obvious to one having ordinary skill in the art the invention was made to have performed sigma-delta modulation after the IQ conversion so as to perform noise shaping on the IQ magnitude data.

           Re claim 21, Deng, Mahoney, Osman and Eliezer teach all the limitations of claim 1 as well as Mahoney teaches of wherein the second portion of the period of the data stream (period from LOQP, Fig.5) follows the first portion of the period of the data stream (period from LOIP, Fig.5), the third portion of the period of the data stream (period from LOIM, Fig.5) follows the second portion of the period of the data stream (period from LOQP, Fig.5), and the fourth portion of the period of the data stream (period from LOQM, Fig.5) follows the third portion of the period of the data stream (period from LOIM, Fig.5) (as shown in Fig.3).
           It would have been obvious to one having ordinary skill in the art the invention was made to have allocated the portion of the period of the data stream as taught by Mahoney so as to encode the corresponding pulse stream in the order determined by the portions of the period for generating the IQ data stream.

          Claims 3 – 4 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deng, Mahoney, Osman and Eliezer in view of Staszewski et al (US 2011/0129037).

           Re claims 3 and 13, Deng, Mahoney, Osman and Eliezer teach al the limitations of claims 1 and 11 except of wherein                         
                            25
                            %
                            ≥
                            
                                
                                    I
                                
                                
                                    d
                                    u
                                    t
                                    y
                                     
                                    c
                                    y
                                    c
                                    l
                                    e
                                
                            
                            >
                            0
                            %
                        
                    .
           Staszewski teaches of wherein                          
                            25
                            %
                            ≥
                            
                                
                                    I
                                
                                
                                    d
                                    u
                                    t
                                    y
                                     
                                    c
                                    y
                                    c
                                    l
                                    e
                                
                            
                            >
                            0
                            %
                        
                     (#31, Fig.5).
            It would have been obvious to one having ordinary skill in the art the invention was made to have performed a reduction of the I duty cycle so as to avoid the IQ overlap.

           Re claims 4 and 14, Deng, Mahoney, Osman, Eliezer and Staszewski teach all the limitations of claims 3 and 13 as well as Mahoney teaches of wherein said I modulator comprises a delta-sigma modulator (#425, Fig.4).
            It would have been obvious to one having ordinary skill in the art the invention was made to have performed sigma-delta modulation after the IQ conversion so as to perform noise shaping on the IQ magnitude data.

          Claims 7, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deng, Mahoney, Osman and Eliezer in view of Malmqvist (US 2010/0014575).

          Re claims 7 and 17, Deng, Mahoney, Osman and Eliezer teach al the limitations of claims 1 and 11 as well as Deng teaches of an OR gate (#1052, #1054, Fig.10). However, Deng, Mahoney, Osman and Eliezer do not teach of an I XOR gate and a Q XOR gate. 
        Malmqvist teaches of a digital logic component comprises an I XOR gate, a Q XOR gate, and an OR gate (Fig.17).
            It would have been obvious to one having ordinary skill in the art the invention was made to have the digital logic component comprise an I XOR gate and a Q XOR gate so as to generate an unipolar pulse sequence having two pulses in each sample period.

           Re claim 10, Deng, Mahoney, Osman, Eliezer and Malmqvist teach all the limitations of claim 7 as well as Mahoney teaches of wherein said I modulator comprises a delta-sigma modulator (#425, Fig.4).
            It would have been obvious to one having ordinary skill in the art the invention was made to have performed sigma-delta modulation after the IQ conversion so as to perform noise shaping on the IQ magnitude data.

          Claims 8 – 9 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Deng, Mahoney, Osman, Eliezer and Malmqvist in view of Staszewski et al (US 2011/0129037).

           Re claims 8 and 18, Deng, Mahoney, Osman, Eliezer and Malmqvist teach al the limitations of claims 7 and 17 except of wherein                         
                            100
                            %
                            ≥
                            
                                
                                    I
                                
                                
                                    d
                                    u
                                    t
                                    y
                                     
                                    c
                                    y
                                    c
                                    l
                                    e
                                
                            
                            >
                            50
                            %
                        
                    .
           Staszewski teaches of wherein                          
                            25
                            %
                            ≥
                            
                                
                                    I
                                
                                
                                    d
                                    u
                                    t
                                    y
                                     
                                    c
                                    y
                                    c
                                    l
                                    e
                                
                            
                            >
                            0
                            %
                        
                     and                         
                            100
                            %
                            ≥
                            
                                
                                    Q
                                
                                
                                    d
                                    u
                                    t
                                    y
                                     
                                    c
                                    y
                                    c
                                    l
                                    e
                                
                            
                            >
                            50
                            %
                        
                     (#32, Fig.5). However, one skilled in the art could have also chosen to perform the opposite adjustment of the IQ duty cycles so as to avoid the IQ overlapping.
            It would have been obvious to one having ordinary skill in the art the invention was made to have performed an increase of the I duty cycle so as to avoid the IQ overlap.

           Re claims 9 and 19, Deng, Mahoney, Osman, Eliezer, Malmqvist and Staszewski teach all the limitations of claims 8 and 18 as well as Mahoney teaches of wherein said I modulator comprises a delta-sigma modulator (#425, Fig.4).
            It would have been obvious to one having ordinary skill in the art the invention was made to have performed sigma-delta modulation after the IQ conversion so as to perform noise shaping on the IQ magnitude data.

Conclusion

           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633